 



EXHIBIT 10.4
DEFEASANCE PLEDGE AND SECURITY AGREEMENT
     THIS DEFEASANCE PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is dated
as of May 9, 2006, by and among WINSTON SPE LLC, a Virginia limited liability
company (“Pledgor”), WELLS FARGO BANK, N.A. (f/k/a Norwest Bank Minnesota,
National Association), a national banking association, as trustee, under the
Pooling and Servicing Agreement, dated as of March 1, 1999 (as amended from time
to time, the “Pooling and Servicing Agreement”), for the registered holders of
DLJ Commercial Mortgage Corp., Commercial Mortgage Pass-Through Certificates,
Series 1999-CG1, as secured party (together with its successors and assigns,
“Pledgee”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(as successor to GE Capital Loan Services, Inc.), as master servicer
(“Servicer”) under the Pooling and Servicing Agreement and, for the sole purpose
of agreeing to the provisions of Sections 7, 8, 9, 16, 22 and 25 of this
Agreement, WELLS FARGO BANK, N.A., a national banking association as Securities
Intermediary (“Intermediary”).
RECITALS:
     A. CMF CAPITAL COMPANY, LLC, a Delaware limited liability company
(“Original Lender”) made a loan to Pledgor in the original principal amount of
SEVENTY-ONE MILLION AND 00/100 DOLLARS ($71,000,000.00) (the “Loan”) pursuant to
Loan Agreement, dated November 3, 1998, between Pledgor and Original Lender (the
“Loan Agreement”).
     B. The Loan is evidenced by that certain Promissory Note, dated as of
November 3, 1998 (the “Note”), from Pledgor to Original Lender.
     C. The Loan and Note are secured by the Mortgage (as defined in Exhibit C),
executed by Pledgor in favor of Original Lender granting to Original Lender,
among other things, a lien on the real properties described in said Mortgage
(collectively, the “Real Property”) and the Collateral Documents (as defined in
Exhibit D). The Loan is further evidenced or secured by various other documents
executed by Pledgor and others in favor of Original Lender (together with the
Collateral Documents, the Loan Agreement, the Note and the Mortgage, the “Loan
Documents”).
     D. Original Lender assigned all of its right, title and interest in the
Loan and the Loan Documents to Pledgee.
     E. Pursuant to the Loan Documents, Pledgor has requested that Pledgee
release the lien of the Mortgage and terminate the Collateral Documents upon
Pledgor’s defeasance of the Loan.
     F. Pursuant to the Loan Documents, it is a condition precedent to Pledgee’s
obligation to release the liens of the Mortgage and terminate the Collateral
Documents that Pledgor grant a security interest in the Pledged Collateral (as
defined herein) to Pledgee to secure the payment and performance in full when
due of all amounts payable under the Loan Documents.

 



--------------------------------------------------------------------------------



 



     G. Pledgor is the legal and beneficial owner of the securities listed in
Exhibit A hereto (collectively, the “Securities”).
     NOW, THEREFORE, Pledgor and Pledgee agree as follows:
Section 1. Definitions.
     The following terms shall have the following meanings when used herein.
Each capitalized term used and not defined herein shall have the meaning
assigned to such term in the Loan Documents.
     “Accountant’s Letter”: The Agreed Upon Procedures Letter, dated as of the
Closing Date, delivered by Causey, Demgen & Moore, Inc., regarding the
Securities, including all schedules thereto, a copy of which is attached to the
Defeasance Account Agreement as Exhibit C.
     “Anticipated Payment Date”: December 1, 2008.
     “Book-Entry Securities”: U.S. Obligations that are (a) “Book-Entry
Securities” as defined in 31 C.F.R. Section 357.2, that have been issued by the
United States Department of the Treasury, (b) “Book-Entry GSE Securities” as
defined in the regulations of the United States Department of Housing and Urban
Development governing direct obligations of the FNMA and the FHLMC (24 C.F.R.
Part 81, as amended) or (c) “Book-Entry Funding Corporation Securities” as
defined in the regulations of the United States Department of the Treasury
governing securities issued by REFCO (12 C.F.R. Part 1511, as amended), and are,
in each case, maintained in TRADES.
     “Certificates”: DLJ Commercial Mortgage Corp., Commercial Mortgage
Pass-Through Certificates, Series 1999-CG1.
     “Closing Date”: May 9, 2006.
     “Custodian”: Intermediary in its capacity as custodian of the Pledged
Collateral Account.
     “Defeasance Account Agreement”: The Defeasance Account Agreement, dated as
of the Closing Date, among Pledgor, Pledgee, Servicer, and Intermediary.
     “Defeasance Assignment, Assumption and Release Agreement”: The Defeasance
Assignment, Assumption and Release Agreement, dated as of the Closing Date,
among Pledgor, Pledgee, Successor Borrower, Servicer, and acknowledged by
Intermediary.
     “Defeasance Documents”: This Agreement; the Note; the Loan Agreement; the
Defeasance Assignment, Assumption and Release Agreement; the Defeasance Account
Agreement; the Modification, Waiver and Consent, dated as of the Closing Date,
by and between Pledgor and Pledgee; the Certificate of Borrower, dated as of the
Closing Date, executed by Pledgor; and all financing statements filed in
connection with this Agreement, all as amended, continued or otherwise modified,
provided that for purposes of any assumption by Successor Borrower herein, the
Waiver and Consent and Certificate of Borrower shall be excluded from this
definition.

2



--------------------------------------------------------------------------------



 



     “Entitlement Order”: An “entitlement order” as defined in
Section 8-102(a)(8) of the UCC.
     “Event of Default”: As defined in Section 9(a).
     “Federal Book-Entry Regulations”: The regulations of (i) the United States
Department of the Treasury governing the transfer and pledge of marketable
Book-Entry Securities maintained in the form of entries in the TRADES book entry
system in the Federal Reserve Bank, as set forth in 31 C.F.R. Part 357, as
amended, (ii) the United States Department of Housing and Urban Development
regulations governing the transfer and pledge of securities issued by the FNMA
or the FHLMC, in each case maintained by a Federal Reserve Bank, in the form of
entries in the Book-Entry System (as defined in Subpart A of 24 C.F.R. Part 81)
as set forth in Subpart H of 24 C.F.R. Part 81 and (iii) the U.S. Treasury
regulations governing the transfer and pledge of securities issued by REFCO, and
maintained by a Federal Reserve Bank in the form of entries in the Book-Entry
System (as defined in 12 C.F.R. Part 1511) as set forth in 12 C.F.R. Part 1511.
     “Federal Reserve Bank”: The Federal Reserve Bank at which Intermediary
maintains its Participant’s Securities Account.
     “FHLMC”: Federal Home Loan Mortgage Corporation.
     “Financial Asset”: A “financial asset” as defined under Section 8-102(a)(9)
of the UCC.
     “FNMA”: Federal National Mortgage Association.
     “Governmental Authority”: Any federal, state, local or foreign court,
agency, authority, board bureau, commission, department, office or
instrumentality of any nature whatsoever or any governmental or
quasi-governmental unit, whether now or hereafter in existence, or any officer
or official thereof.
     “IRC”: The Internal Revenue Code of 1986, as amended, and applicable
temporary or final regulations of the United States Department of the Treasury
issued pursuant thereto.
     “Loan”: As defined in the Recitals.
     “Loan Agreement”: As defined in the Recitals.
     “Loan Documents”: As defined in the Recitals.
     “Maturity Date”: The Anticipated Payment Date.
     “Mortgage”: Those certain Mortgages listed on Exhibit C attached hereto.
     “Note”: As defined in the Recitals.
     “Obligor”: Any issuer, guarantor or other obligor with respect to any of
the Securities or any Permitted Investment.

3



--------------------------------------------------------------------------------



 



     “Participant’s Securities Account”: “Participant’s Securities Account” (as
defined in 31 C.F.R. Section 357.2) at a Federal Reserve Bank to which
Book-Entry Securities may be credited.
     “Permitted Investment”: As defined in the Defeasance Account Agreement.
     “Person”: Any individual, corporation, limited liability company,
partnership, joint venture, estate, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof and any fiduciary acting in such capacity on behalf of any
of the foregoing.
     “Pledged Collateral”: As defined in Section 2.
     “Pledged Collateral Account”: As defined in Section 2(d).
     “Pledged Entitlements”: As defined in Section 2(b).
     “Pooling and Servicing Agreement”: As defined in the Preamble.
     “Proceeds”: As defined as “proceeds” in Section 9-102 of the UCC or as
defined in the Uniform Commercial Code as in effect in any jurisdiction whose
law applies to such proceeds or as defined under other applicable law.
     “Rating Agency”: As defined in the Pooling and Servicing Agreement.
     “Real Property”: As defined in the Recitals.
     “REFCO”: Resolution Funding Corporation.
     “REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the IRC.
     “Secured Obligations”: The principal amount of the Note outstanding from
time to time, as increased or decreased as a result of prepayment, modification
or otherwise, and all accrued and unpaid interest thereon and all other
obligations, expenses, and liabilities due or to become due to Pledgee under the
Defeasance Documents, including without limitation, all costs and expenses
incurred by Pledgee in collecting amounts due under the Note and in enforcing
the Defeasance Documents.
     “Securities”: As defined in the Recitals.
     “Securities Account”: The securities account (as defined in
Section 8-501(a) of the UCC) maintained by Intermediary for Pledgee to which the
Securities have been credited.
     “Securities Intermediary”: A “securities intermediary” within the meaning
of the regulations of the United States Department of the Treasury (31 C.F.R.
Part 357.2 or 12 C.F.R. Part 1511.1) and Section 8-102 of the UCC.

4



--------------------------------------------------------------------------------



 



     “Security Entitlement”: As defined as “Security Entitlement” in
Section 357.2 of the regulations of the United States Department of the Treasury
(31 C.F.R. Part 357.2 or 12 C.F.R. Part 1511.1) and in Section 8-102 of the UCC.
     “Single Purpose Entity”: As defined in Exhibit B attached hereto.
     “Successor Borrower”: SB Winston Holdings, LLC, a Delaware limited
liability company, the assignee of Pledgor pursuant to the Defeasance
Assignment, Assumption and Release Agreement.
     “TRADES”: The Treasury/Reserve Automated Debt Entry System of the Federal
Reserve Bank pursuant to 31 C.F.R. Subpart B.
     “UCC”: The Uniform Commercial Code of the State of New York.
     “U.S. Obligations”: As defined as “government securities” in
Section 2(a)(16) of the Investment Company Act of 1940, as amended (15 U.S.C.
80a-1, et seq.), that are not subject to prepayment, call or early redemption,
and are maintained in the form of entries on the books of a Federal Reserve
Bank.
Section 2. Pledge.
     As collateral security for the Secured Obligations, Pledgor hereby pledges,
assigns, transfers and grants to Pledgee a continuing first priority security
interest in and lien on all of the right, title and interest of Pledgor in, to
and under the following property (collectively, the “Pledged Collateral”):
     (a) the Securities and certificates, if any, evidencing the Securities and
any interest of Pledgor in the entries on the books of any Securities
Intermediary (including Intermediary) pertaining to the Securities;
     (b) all Security Entitlements with respect to the Securities and with
respect to any Permitted Investments (the “Pledged Entitlements”);
     (c) all Proceeds of the Securities and the Pledged Entitlements, including,
without limitation, proceeds of any indemnity, warranty or guarantee payable
from time to time with respect to any of the Securities or the Pledged
Entitlements, or payments (in any form) made or due and payable to Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Securities or the Pledged
Entitlements by or on behalf of any Governmental Authority, and any and all
other amounts from time to time paid or payable under or in connection with any
of the Securities or the Pledged Entitlements; and
     (d) any and all other (i) funds and Financial Assets and Proceeds thereof
now or hereafter deposited in or credited to Account No. 000-10-38-377 titled
“53525600 SB Winston Holdings, LLC (WINSTON SPE, LLC) Defeasance” at Custodian
(said account and the related Securities Account, if separate, together referred
to as the “Pledged Collateral Account”), including cash in the amount of $123.26
deposited this date by Pledgor into the Pledged Collateral Account;
(ii) interest and earnings on any of the Pledged Collateral including interest
that accrues either before or after the commencement of any bankruptcy or

5



--------------------------------------------------------------------------------



 



insolvency proceeding by or against Pledgor or Successor Borrower; (iii) present
and future accounts, general intangibles, chattel paper, contract rights,
deposit accounts, instruments and documents (as defined in the UCC or in the
Uniform Commercial Code as in effect in any jurisdiction whose law applies to
such property) now or hereafter relating or arising with respect to the Pledged
Collateral Account and/or the use thereof; and (iv) cash and non-cash Proceeds
and products of the items described in subclauses (i), (ii) and (iii) above.
Section 3. Secured Obligations.
     This Agreement secures, and the Pledged Collateral is collateral security
for, the payment and performance in full when due, whether at stated maturity,
by acceleration or otherwise, of all of the Secured Obligations (including,
without limitation, the payment of interest and other amounts which would accrue
and become due but for the filing of a petition in bankruptcy (whether or not a
claim is allowed against Pledgor or Successor Borrower for such interest or
other amounts in any such bankruptcy proceeding) or the operation of the
automatic stay under the United States Bankruptcy Code, 11 U.S.C. §362(a)).
Section 4. No Release or Assumption of Pledgor’s Obligations to Others.
     The granting by Pledgor to Pledgee of the security interest in the Pledged
Collateral shall not relieve Pledgor from the performance of any term, covenant,
condition or agreement on Pledgor’s part to be performed or observed under or in
respect of any of the Pledged Collateral or from any liability to any Person
other than Pledgee under or in respect of any of the Pledged Collateral or
impose any obligation on Pledgee to perform or observe any such term, covenant,
condition or agreement to be so performed or observed by Pledgor or impose any
liability on Pledgee for any act or omission on the part of Pledgor relating
thereto or for any breach of any representation or warranty to any Person other
than Pledgee by Pledgor in respect of the Pledged Collateral or made in
connection herewith or therewith. The provisions set forth in this Section 4
shall survive any release of Pledgor by Pledgee set forth in the Defeasance
Documents and any termination of this Agreement.
Section 5. Further Assurances.
     Pledgor agrees that, upon written request of Pledgee at any time and from
time to time, Pledgor will make, execute, endorse, acknowledge and file and
refile, or permit Pledgee to file and refile, such lists, descriptions and
designations of the Pledged Collateral, copies of documents of title, vouchers,
invoices, schedules, Entitlement Orders, powers of attorney, assignments,
confirmatory assignments, supplements, additional security agreements, financing
statements, amendments thereto, continuation statements, transfer endorsements
and other documents (including, without limitation, this Agreement), in form
reasonably satisfactory to Pledgee in such offices as Pledgee may deem
reasonably necessary or appropriate, wherever required or permitted by law in
order to perfect, protect and preserve the rights and interests granted to
Pledgee hereunder. Pledgor hereby authorizes Pledgee and appoints Pledgee as its
attorney-in-fact to file such financing statements, continuation statements,
amendments thereto and other documents, without the signature of Pledgor, to the
fullest extent permitted by applicable law, and Pledgor agrees to do such
further acts and things, and to execute and deliver to Pledgee such additional
assignments, agreements, powers and instruments, as Pledgee may reasonably
require to effectuate the purposes of this Agreement, to preserve or protect the
lien on the Pledged Collateral created by this Agreement or to assure and
confirm unto Pledgee its

6



--------------------------------------------------------------------------------



 



rights, powers and remedies hereunder. The foregoing grant of authority is a
power of attorney coupled with an interest and such appointment shall be
irrevocable for the term of this Agreement. All of the foregoing shall be at the
sole cost and expense of Pledgor. The provisions set forth in this Section 5
shall survive any release of Pledgor by Pledgee set forth in the Defeasance
Documents and any termination of this Agreement.
Section 6. Pledgor Representations, Warranties and Covenants.
     Pledgor represents, warrants and covenants as follows:
     (a) Value. Pledgor has received value (as defined in Section 1-201(44) of
the UCC) for the Secured Obligations and for the granting of the security
interest described herein.
     (b) Rights in Pledged Collateral. The Securities exist and Pledgor is, as
of the date hereof, and as to all Pledged Collateral acquired by it from time to
time after the date hereof, will be, the owner of good and marketable title to
all of the Pledged Collateral, subject to the terms of that certain Defeasance
Assignment, Assumption and Release Agreement.
     (c) No Liens or Other Financing Statements. Except for the liens granted to
Pledgee under this Agreement and financing statements filed or to be filed with
respect to and covering the lien granted by Pledgor pursuant to this Agreement,
Pledgor holds the Pledged Collateral now existing, and will own any of the
Pledged Collateral hereafter coming into existence from time to time, free and
clear of any lien, claim, or encumbrance, and Pledgor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Pledged
Collateral and shall defend the Pledged Collateral against all claims and
demands of all Persons at any time claiming any interest therein adverse to
Pledgee; there is no control agreement or financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Pledged
Collateral; and so long as Pledgor remains obligated to pay the Secured
Obligations, Pledgor shall not enter into any such control agreement or execute,
file or authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Pledged Collateral.
     (d) Perfection. All of the Securities are Book-Entry Securities, and
Pledgor has taken, or caused other Persons to take, all actions necessary to
effect the creation and perfection of Pledgee’s security interest in the
Securities and other Pledged Collateral, and, as required under the UCC, has
authorized, and does hereby authorize, to be filed with the Secretary of State
of the jurisdiction of organization of Successor Borrower, a UCC-1 financing
statement naming Successor Borrower, as debtor evidencing the lien or pledge
created by this Agreement, and, this Agreement, together with the book entries
described in Section 6(h) below, and other actions taken with respect to the
Pledged Collateral pursuant to this Agreement create a valid and continuing,
perfected first priority security interest in the Pledged Collateral in favor of
Pledgee, pursuant to the UCC, securing the Secured Obligations.
     (e) Authorization; Enforceability. Pledgor is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Virginia and is duly qualified to transact business in the states where
the Real Property is located. Pledgor has full power, authority and legal right
to enter into this Agreement and to pledge and grant a

7



--------------------------------------------------------------------------------



 



lien on the Pledged Collateral pursuant to this Agreement, and this Agreement
has been duly authorized, executed and delivered by Pledgor and constitutes the
legal, valid and binding obligation of Pledgor, enforceable against Pledgor in
accordance with its terms. Pledgor shall not be terminated, dissolved or
liquidated (as a matter of law or otherwise) prior to the earlier of (i) the
date on which Pledgor has transferred all of its right, title and interest in
the Pledged Collateral in accordance with and as anticipated by the terms of the
Defeasance Documents, or (ii) the date on which all Secured Obligations have
been paid in full and satisfied.
     (f) No Consents, Etc. No authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, Governmental Authority, or with any securities
exchange or any other Person, is required in connection with (i) the due
execution, delivery or performance by Pledgor of this Agreement, (ii) the
assignment of, and the grant of a lien on (including the priority thereof), the
Pledged Collateral by Pledgor in the manner and for the purpose contemplated by
this Agreement, or (iii) the exercise of the rights and remedies of Pledgee
created hereby except those that have been obtained or made concurrently with
the execution hereof, including, without limitation, filings in the appropriate
offices under the UCC.
     (g) No Breach. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions herein contemplated, nor compliance with
the terms and provisions hereof will conflict with or result in a breach of:
(i) Pledgor’s formation agreements, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or Governmental Authority, or
(iii) any agreement or instrument to which Pledgor is a party or by which
Pledgor is bound or to which any of the Pledged Collateral is subject, or result
in the creation or imposition of any lien upon Pledgor’s earnings or assets
pursuant to the terms of any such agreement or instrument.
     (h) Actions With Respect to Securities. Pledgor shall cause the Securities
to be credited to Intermediary’s Participant’s Securities Account maintained at
the Federal Reserve Bank at which Intermediary maintains a Participant’s
Securities Account, and to be identified on the records of such Federal Reserve
Bank as being held for the sole and exclusive account of Intermediary. Pledgor
does hereby (i) direct the Intermediary to credit by book-entry such Securities
to the Securities Account of Pledgee and hold the same for the sole and
exclusive account of Pledgee for the benefit of Pledgee and (ii) direct the
Intermediary to send a written confirmation to Pledgee that Intermediary has so
credited the Securities to such Securities Account and is holding the Securities
for the sole and exclusive account of Pledgee for the benefit of Pledgee.
Pledgor hereby agrees that Intermediary is the Securities Intermediary at which
the Securities Account of Pledgee and the Pledged Collateral Account are
maintained. Pledgor hereby directs Intermediary to comply with all Entitlement
Orders of Pledgee with respect to the Pledged Collateral.
     (i) Pledged Collateral. The list of the Securities is complete and
accurate. All of the Securities are Book-Entry Securities. On the date hereof,
all information set forth herein (including the exhibits hereto), and set forth
in the Accountant’s Letter, or otherwise provided to Pledgee relating to the
Pledged Collateral is, to Pledgor’s knowledge, accurate and complete in all
material respects. None of the Securities is subject to prepayment call or early
redemption. All of the Securities are payable in United States Dollars. If the
Securities include securities identified as obligations of:

8



--------------------------------------------------------------------------------



 



  (i)   REFCO, they are direct obligations thereof, and are interest-only
strips; or     (ii)   FHLMC or FNMA, they are direct debt obligations thereof.

     (j) Single Purpose Entity. As of the date hereof, Pledgor has complied and
shall continue to comply with the covenants set forth in Section 8.28 of the
Loan Agreement (or such other provisions which are substantially similar in form
and substance to the covenants contained therein relating to Pledgor’s status as
a single asset entity whose purpose is solely to own and operate real property)
until the earlier of the date on which (i) Pledgor has transferred all of its
right, title and interest in the Pledged Collateral in accordance with the terms
of the Defeasance Assignment, Assumption and Release, or (ii) all Secured
Obligations have been paid in full and satisfied.
     (k) Property Value. The fair market value of the Real Property is greater
than the face amount of the Securities; Pledgor has received reasonably
equivalent value in exchange for the transfers contemplated by the Defeasance
Documents;
     (l) No Indebtedness. Pledgor has not incurred any indebtedness other than
the Loan, other indebtedness permitted by the Loan Documents, and any debt
associated with the refinancing of the Loan which is secured only by the Real
Property;
     (m) No Intent to Hinder Creditors. The pledge of the Securities to Pledgee
and, if applicable, the transfer of the Securities to Successor Borrower, are
not done in contemplation of insolvency or bankruptcy or with an intent to
hinder, delay or defraud any of Pledgor’s creditors;
     (n) No Insolvency. Pledgor is not insolvent immediately before signing this
Agreement and is not being rendered insolvent by the pledge of the Securities to
Pledgee and, if applicable, the transfer of the Securities to Successor
Borrower;
     (o) Not Unreasonably Small Capital. The assets owned by Pledgor immediately
after giving effect to the pledge of the Securities to Pledgee and, if
applicable, the transfer of the Securities to Successor Borrower represent an
amount of capital that is not unreasonably small for the business in which
Pledgor is engaged, and Pledgor does not intend to engage in any other business
for which such capital would be unreasonably small;
     (p) No Intent to Incur Debts Beyond Ability to Pay. At the time of the
pledge of the Securities to Pledgee and, if applicable, the transfer of the
Securities to Successor Borrower, Pledgor does not intend to, or believe that it
will, incur debts that would be beyond its ability to pay as such debts mature;
     (q) Purpose. Pledgor’s purpose in entering into the transactions
contemplated by the Defeasance Documents is to effect a sale or refinance of the
Real Property; and
     (r) Transfer of Interest in Pledgor. Pledgor will not, and Pledgor will not
permit any Person to, sell, assign, transfer, convey, pledge or otherwise
dispose of all or any direct or indirect interest in Pledgor, without the prior
written consent of Pledgee, until the earlier of the date on which (i) Pledgor
has transferred all of its right, title and interest in the Pledged Collateral
in accordance with the terms of the Defeasance Documents, or (ii) all Secured
Obligations have been paid in full and satisfied.

9



--------------------------------------------------------------------------------



 



Section 7. Intermediary Representations, Warranties and Covenants.
     Intermediary hereby represents, warrants and covenants as of the date
hereof that:
     (a) it is a Securities Intermediary and will, for so long as it remains a
Securities Intermediary hereunder, at all times act in that capacity in
connection with the Pledged Collateral;
     (b) it is an Eligible Institution (as defined in the Defeasance Account
Agreement);
     (c) all of the Securities are Book-Entry Securities;
     (d) the Securities have been credited to the Participant’s Securities
Account maintained by Intermediary at the Federal Reserve Bank;
     (e) the Pledged Collateral Account is, and will at all times be maintained
as, a Securities Account;
     (f) it maintains Security Entitlements with respect to and in the full face
amount of the Securities on the records of the Federal Reserve Bank free and
clear of any liens, claims, interest or encumbrances;
     (g) the Pledged Entitlements have been and will continue to be credited by
accurate book entry to, and maintained in, the Pledged Collateral Account
maintained by Intermediary for the benefit of Pledgee, and Pledgee is the holder
of all Security Entitlements with respect to the Securities;
     (h) it has accepted, and will at all times maintain, possession of all of
the Pledged Collateral and the Pledged Collateral Account at its offices,
currently located in Phoenix, Arizona; provided however, in the event
Intermediary intends to move the Pledged Collateral or the Pledged Collateral
Account to another location, it shall provide Pledgee with thirty (30) days
prior written notice and the Intermediary shall cooperate with Pledgee in
ensuring Pledgee’s perfected security interest in the Pledged Collateral Account
as required under the UCC, including, without limitation, the execution of any
and all documents required to continue Pledgee’s perfected security interest in
the Pledged Collateral Account;
     (i) Pledgee has and shall continue to have “control” (as defined in
Section 8-106 of the UCC) over the Securities, the Pledged Entitlements and the
other Pledged Collateral;
     (j) it has received no notice of, and has no actual knowledge of, any
“adverse claim” (as defined in the UCC) or lien or encumbrance (other than the
lien created by the Defeasance Documents) as to the Pledged Collateral
(including, but not limited to, any claim, lien or encumbrance in favor of the
United States or any state);
     (k) each item of property (including, but not limited to, any item of
“investment property” (as defined under the UCC), security instrument or cash,
and every Security Entitlement in any of the foregoing) credited to the Pledged
Collateral Account shall be treated by Intermediary as a Financial Asset subject
to this Agreement; and

10



--------------------------------------------------------------------------------



 



     (l) without limitation of any of the foregoing, it shall comply with all
written Entitlement Orders originated by Pledgee without consent of Pledgor or
any other Person, and shall not accept Entitlement Orders from any Person other
than Pledgee except as authorized in writing by Pledgee.
Section 8. Covenants Concerning the Pledged Collateral.
     Intermediary and Pledgor hereby covenant, each as to itself, that:
     (a) Waiver of Liens. It waives and releases, solely for the benefit of
Pledgee, any and all claims, liens, encumbrances or rights of set off that it
may now or hereafter have against the Pledged Collateral or any portion thereof.
     (b) Protection of Pledgee’s Security. It shall not take any action that
impairs the rights of Pledgee in the Pledged Collateral or the perfection of the
security interests created hereunder.
     (c) Payments. So long as no Event of Default shall have occurred and be
continuing, all distributions, cash, interest, earnings, return of capital or
other payments made in respect of the Pledged Collateral shall be deposited in
the Pledged Collateral Account and utilized in accordance with the provisions of
the Defeasance Documents (which utilization shall include, without limitation,
the payment of scheduled installments due under the Note and the final payment
on the Maturity Date). At all times, whether before or during the continuation
of any Event of Default, all rights to enforce and collect payments in respect
of the Pledged Collateral or to direct the disposition thereof shall be
exercised exclusively by Pledgee and the proceeds of any such exercise shall be
applied to Pledgor’s obligations under the Defeasance Documents. In the event
that any payments in respect of the Pledged Collateral are made directly to
Pledgor, Pledgor shall hold such amounts as agent and trustee for Pledgee,
segregate all amounts received pursuant thereto in a separate account and pay
such amounts promptly to or as directed by Pledgee.
     (d) Transfers or Liens. It shall not (i) sell, convey, assign or otherwise
dispose of, or grant any option, right or warrant with respect to, any of the
Pledged Collateral except to the extent Intermediary is permitted or required to
transfer its rights and obligations to a successor intermediary pursuant to
Section 4 and Section 7 of the Defeasance Account Agreement, or (ii) create or,
by its action or inaction, permit to exist any lien upon or with respect to any
Pledged Collateral, except for the lien of this Agreement.
     (e) Jurisdiction. Notwithstanding anything to the contrary contained
herein, the Pledgor and the Intermediary agree that the State of New York is the
“securities intermediary’s jurisdiction” for purposes of UCC Sections 8-110(e)
and 9-305(a)(3).
Section 9. Event of Default; Remedies Upon Default; Obtaining the Pledged
Collateral Upon Event of Default.
     (a) The occurrence and continuation of one or more of the following shall
constitute an “Event of Default” hereunder:
     (i) any default in the payment when due of any principal of or interest on
the Note, including the entire balance of the Note on the Maturity Date, or
default in the

11



--------------------------------------------------------------------------------



 



payment when due of any other amount payable with respect to the Secured
Obligations other than any action or failure to act on the part of Pledgee or
the Servicer; or
     (ii) any representation, warranty or certification made by any Person for
the benefit of Pledgee in any Defeasance Document (or in any modification or
supplement thereto), or in any certificate, report, financial statement or other
item furnished to Pledgee in connection with this transaction shall prove to
have been false or misleading in any material respect as of the time made or
furnished and, if this shall be a result of conduct of a party other than
Pledgor or Successor Borrower, such default results, or is likely in Pledgee’s
reasonable determination to result, in a default under Section 9(a)(i); or
     (iii) any of the Defeasance Documents shall be rescinded other than as a
result of the termination of the Defeasance Account Agreement by Pledgee or
declared null and void, or shall fail to create or perfect the liens, rights,
powers and privileges purported to be created thereby (including a perfected
security interest in and lien on all of the Pledged Collateral, subject to no
equal or prior lien) and, if this shall be a result of conduct of a party other
than Pledgor and/or Successor Borrower, such default results, or is likely in
Pledgee’s reasonable determination to result, in a default under
Section 9(a)(i); or
     (iv) the Pledged Collateral or any part thereof or interest therein or any
direct or indirect interest in Pledgor (except as otherwise permitted in
Section 6(r) above) or Successor Borrower becomes subject to any security
interest, pledge, covenant, lien, or other encumbrance whether junior or senior
to the interest of Pledgee, subject to the set-off terms of Section 9 of the
Defeasance Account Agreement following payment of the Note; or
     (v) the Pledged Collateral or any part thereof or interest therein, or any
direct or indirect interest in Pledgor (except as otherwise permitted in
Section 6(r) above), or any managing membership interest in Successor Borrower,
or, without Rating Agency confirmation, more than a 49% direct or indirect
nonmanaging interest in Successor Borrower is sold, assigned, transferred,
conveyed or otherwise disposed of or is the subject of any attempted sale,
assignment, transfer or conveyance without written consent of Pledgee; or
     (vi) Any party to the Defeasance Documents other than Pledgee shall default
in the performance of any of the other obligations to Pledgee under the
Defeasance Documents and such default shall continue unremedied for a period of
thirty (30) days after notice thereof and, if this shall be a result of conduct
of a party other than Pledgor or Successor Borrower, such default results, or,
in Pledgee’s reasonable determination, is likely to result in a default under
Section 9(a)(i); or
     (vii) Successor Borrower shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or
     (viii) Successor Borrower shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as

12



--------------------------------------------------------------------------------



 



now or hereafter in effect), (iv) file a petition as debtor or seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the United States Bankruptcy Code, or
(vi) take any action for the purpose of effecting any of the foregoing; or
     (ix) Successor Borrower shall at any time cease to be a Single Purpose
Entity; or
     (x) a proceeding or case shall be commenced, without the application or
consent of Successor Borrower, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts; (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of Successor Borrower of all or any
substantial part of its assets; (iii) similar relief in respect of Successor
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) or more days; or (iv) an order for relief
against Successor Borrower shall be entered in an involuntary case under the
United States Bankruptcy Code; or
     (xi) in any proceeding under the United States Bankruptcy Code (as now or
hereafter in effect) in which Pledgor or Intermediary is debtor or under any
other law relating to bankruptcy, insolvency, reorganization, winding-up,
composition or readjustment of debts, or fraudulent conveyances with respect to
Pledgor’s assets or assets held by Intermediary, any aspect of the transaction
effected pursuant to the Defeasance Documents, or any exercise by Pledgee of its
rights or remedies thereunder, is challenged, voided, rescinded or set aside, or
is subject to any stay or injunction; or
     (xii) Successor Borrower shall be terminated, dissolved or liquidated (as a
matter of law or otherwise); or proceedings shall be commenced by or on behalf
of any Person seeking the termination, dissolution or liquidation of Successor
Borrower; or
     (xiii) Successor Borrower shall take any action that (a) causes any REMIC
formed pursuant to the Pooling and Servicing Agreement to lose its status as a
REMIC or (b) subjects any such REMIC to any tax under Chapter I, Subchapter M of
the IRC.
     (b) If an Event of Default shall have occurred and be continuing, then and
in every such case, Pledgee may, at its sole option, take any one or more or all
of the following actions:
     (i) instruct the Obligor or Obligors on the Securities or any agreement,
instrument or other obligation constituting Pledged Collateral to make any
payment required by the terms of such instrument, agreement or obligation
directly to or as directed by Pledgee;
     (ii) cause all book entries in the records of Intermediary or Federal
Reserve Bank with respect to the Securities to be changed or modified to show
Pledgee or a designee of Pledgee as the record owner of the Securities;

13



--------------------------------------------------------------------------------



 



     (iii) exercise all the rights and remedies of a secured party under the UCC
with respect to the Pledged Collateral;
     (iv) seek specific performance of, or enjoin actions in violation of, any
party’s obligations to Pledgee under the Defeasance Documents; and
     (v) exercise all other available rights, privileges and remedies, at law or
in equity, with respect to the Pledged Collateral, and may exercise such rights
and remedies either in the name of Pledgee or in the name of Pledgor for the use
and benefit of Pledgee to the fullest extent permitted by applicable law.
     (c) The proceeds of the exercise by Pledgee of any remedy hereunder shall
be paid to Pledgee and applied, in such order of priority and amounts as Pledgee
in its discretion shall deem proper, to the payment of all costs and expenses of
any suit and of all proper compensation, expenses, liabilities and advances,
including expenses and attorneys’ fees, owed to, incurred by, or made by Pledgee
and all taxes, assessments or liens superior to the lien hereof; to the payment
of all amounts due and owing in respect of the Secured Obligations; to the
payment of the expenses of the Pledgee or Servicer or any other party to the
Pooling and Servicing Agreement with respect to its obligations thereunder; and
the balance, if any, to Pledgor or to another Person lawfully entitled thereto
as determined by a court of competent jurisdiction.
     (d) The parties acknowledge and agree that the Securities are sold on a
recognized market and, accordingly, Pledgee need not furnish Pledgor with notice
of its intention to sell the Securities. If, however, applicable law requires
such notice, then upon the occurrence and during the continuance of an Event of
Default, Pledgee may, upon ten (10) business days’ prior written notice to
Pledgor of the time and place, (except as provided to the contrary in the final
sentence of this paragraph), sell, assign or otherwise dispose of all or any
part of the Pledged Collateral or any part thereof that shall then be in, or
shall thereafter come into, the possession, custody or control of Pledgee or any
of its agents, at such place or places as Pledgee deems appropriate, and for
cash or for credit or for future delivery, at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or
required by applicable statute, and cannot be waived), and Pledgee or anyone
else may be the purchaser, assignee or recipient of any or all of the Pledged
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of any kind, including any right of equity of redemption
(statutory or otherwise) of Pledgor, and Pledgor hereby expressly waives and
releases any such demand of performance, notice (other than the notice set forth
above and any non-waiveable statutory notice) and right of equity of redemption.
Pledgee may, without notice or publication, adjourn any public or private sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.
     The proceeds of each collection, sale or other disposition under this
Section 9(d) shall be applied in accordance with Section 9(c) hereof.
     (e) Private Sale. Pledgee shall incur no liability as a result of the sale
of the Pledged Collateral, or any part thereof, at any private sale pursuant to
Section 9(d) hereof conducted in

14



--------------------------------------------------------------------------------



 



a commercially reasonable manner and in accordance with the UCC. Pledgor hereby
waives any claims against Pledgee arising by reason of the fact that the price
at which the Pledged Collateral may have been sold at any such private sale was
less than the price that might have been obtained at a public sale or was less
than the aggregate amount of the Secured Obligations, even if Pledgee accepts
the first offer received and does not offer the Pledged Collateral to more than
one offeree.
Section 10. No Waiver; Cumulative Remedies.
     (a) No failure on the part of Pledgee to exercise, no course of dealing
with respect to, and no delay on the part of Pledgee in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof. No single or
partial exercise of any such right, power or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and are not exclusive of any
remedies provided at law or in equity.
     (b) In the event Pledgee shall have instituted any proceeding to enforce
any right, power or remedy under this Agreement, and such proceeding shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Pledgee, then and in every such case, Pledgor, Pledgee and each
other party to any of the Defeasance Documents shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of Pledgee shall continue as if
no such proceeding had been instituted.
Section 11. Pledgee and Servicer May Perform; Pledgee and Servicer Appointed
Attorney-in-Fact.
     If Pledgor fails to do any act or thing that it has covenanted to do
hereunder or if any warranty on the part of Pledgor contained herein shall be
breached and such breach continues beyond any applicable grace period, Pledgee
or Servicer may (but shall not be obligated to), upon prior written notice to
Pledgor specifying the action to be taken, do the same or cause it to be done or
remedy any such breach, and may expend funds for such purpose. Any and all
amounts so expended by Pledgee or Servicer (including, but not limited to,
reasonable legal expenses and disbursements) shall be paid by Pledgor promptly
upon demand therefor, with interest at the default rate specified in the Note,
during the period from the date on which such payment is made to and including
the date of repayment. Pledgor hereby authorizes Pledgee and Servicer and
appoints Pledgee and Servicer as its attorneys-in-fact, with full authority in
the place and stead of Pledgor and in the name of Pledgor, or otherwise, from
time to time in Pledgee’s or Servicer’s reasonable discretion to take any action
and to execute any instrument which is consistent and in accordance with the
terms of this Agreement and the other Defeasance Documents and which Pledgee or
Servicer may deem reasonably necessary or advisable to accomplish the purposes
of this Agreement and the other Defeasance Documents. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term of this Agreement. Pledgor hereby ratifies all
actions that such attorney shall lawfully take or cause to be taken in
accordance with this Section 11.

15



--------------------------------------------------------------------------------



 



Section 12. Modification in Writing.
     This Agreement, and any provisions hereof, may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Pledgor or Pledgee, but only by an agreement in
writing and signed by Pledgor, Pledgee, and, with respect to any modification to
any of Sections 7, 8, 9, 16, 22 and 25, the Intermediary. Any amendment,
modification or supplement of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure by Pledgor
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement or the other Defeasance
Documents, no notice to or demand on Pledgor in any case shall entitle Pledgor
to any other or further notice or demand in similar or other circumstances.
Section 13. Termination; Release.
     When all of the Secured Obligations have been satisfied, performed in full,
and released, this Agreement shall terminate. Upon termination of this Agreement
or any release of Pledged Collateral in accordance with the provisions of the
Defeasance Documents, Pledgee shall upon the request and at the sole cost and
expense of Pledgor forthwith assign, transfer and deliver, and shall direct
Intermediary, to assign, transfer and deliver, to Pledgor against receipt and
without express or implied recourse to or warranty by Pledgee (i) such of the
Pledged Collateral to be released as may be in possession of Pledgee or
Intermediary and as shall not have been sold or otherwise applied pursuant to
the terms hereof, and (ii) proper instruments (including UCC termination
statements) acknowledging the termination of this Agreement or the release of
such Pledged Collateral, as the case may be.
Section 14. Notices.
     All notices or other communications hereunder by any party to any other
party shall be in writing and shall be delivered by first class certified mail,
postage prepaid, return receipt requested or by nationally-recognized commercial
overnight courier. Such notices or communications shall be deemed to be received
by the addressee on the third (3rd) business day following the day such notice
is deposited with the United States postal service first class certified mail,
postage prepaid, return receipt requested, or on the first (1st) business day
after deposit with such overnight courier, in either case addressed to the
address set forth below for the party to whom such notice is to be given, or to
such other address as Pledgor, Pledgee, Servicer or Intermediary, as the case
may be, shall in like manner designate in writing.

         
 
  Pledgor:   Winston SPE LLC
 
      2209 Century Drive, Suite 300
 
      Raleigh, North Carolina 27612
 
       
 
  Intermediary:   Wells Fargo Bank, N.A.
 
      100 West Washington Street, 8th Floor
 
      MAC S4101-080
 
      Phoenix, Arizona 85003
 
      Attn: Eunice Ortega – Winston Hotels Defeasance

16



--------------------------------------------------------------------------------



 



         
 
  Pledgee:   Wells Fargo Bank, N.A. (f/k/a Norwest Bank Minnesota, National
Association), as Trustee for the registered holders of the DLJ Commercial
Mortgage Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG1
 
      c/o Wachovia Bank, National Association
 
      8739 Research Drive – URP4, NC1075
 
      Charlotte, North Carolina 28288
 
                              (28262 for overnight mail)
 
       
 
  Servicer:   Wachovia Bank, National Association
 
      8739 Research Drive – URP4, NC1075
 
      Charlotte, North Carolina 28288
 
                              (28262 for overnight mail)

Section 15. Continuing Security Interest; Assignment.
     This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) be binding upon each party hereto and each of its
successors and assigns, and (ii) inure to the benefit of Pledgee and its
successors and assigns. Without limiting the generality of the foregoing clause
(ii), Pledgee may assign or otherwise transfer any of the Secured Obligations to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Pledgee, herein or otherwise. Pledgor
shall not, without the written consent of Pledgee and, if necessary, each Rating
Agency, assign its rights and obligations under this Agreement; provided,
however, that Pledgor may assign certain of its rights and obligations under
this Agreement to Successor Borrower, pursuant to the Defeasance Assignment,
Assumption and Release Agreement.
Section 16. GOVERNING LAW; VENUE.
     THE STATE OF NEW YORK SHALL BE THE “SECURITIES INTERMEDIARY’S JURISDICTION”
AS DEFINED IN THE FEDERAL BOOK-ENTRY REGULATIONS AND THE UCC.
     THIS AGREEMENT, THE CREATION, ATTACHMENT, PERFECTION, EFFECT OF PERFECTION
OR NON-PERFECTION AND PRIORITY OF THE RIGHTS AND INTERESTS OF PLEDGEE IN THE
PLEDGED COLLATERAL, AND ALL OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING THE UCC AND
INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT
OTHERWISE WITHOUT REGARD TO LAWS OF THE STATE OF NEW YORK CONCERNING CONFLICTS
OF LAWS OR CHOICE OF FORUM.
     PLEDGOR, PLEDGEE, SERVICER AND INTERMEDIARY HEREBY IRREVOCABLY SUBMIT TO
PERSONAL JURISDICTION IN THE STATE OF NEW YORK AND TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

17



--------------------------------------------------------------------------------



 



JURISDICTION AND VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR ANY
OTHER DEFEASANCE DOCUMENT OR ANY ACTION RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE RELATIONSHIPS CREATED BY OR UNDER THE DEFEASANCE
DOCUMENTS (IN EACH CASE, AN “ACTION”) SHALL, AT THE ELECTION OF PLEDGEE, BE IN
(AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT
THE ELECTION OF PLEDGEE BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF
APPROPRIATE JURISDICTION LOCATED IN THE STATE OF NEW YORK. PLEDGOR, PLEDGEE,
SERVICER AND INTERMEDIARY HEREBY CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND OF FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK IN CONNECTION WITH ANY ACTION AND HEREBY WAIVE ANY AND ALL
PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION
WITHIN SUCH STATE FOR PURPOSES OF ANY ACTION. PLEDGOR, PLEDGEE, SERVICER AND
INTERMEDIARY HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A DEFENSE TO ANY ACTION OR
A MOTION TO TRANSFER VENUE OF ANY ACTION, (I) ANY CLAIM THAT SUCH PARTY IS NOT
SUBJECT TO SUCH JURISDICTION; (II) ANY CLAIM THAT ANY ACTION MAY NOT BE BROUGHT
AGAINST IT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT THIS AGREEMENT MAY NOT
BE ENFORCED IN OR BY THOSE COURTS, OR THAT SUCH PARTY IS EXEMPT OR IMMUNE FROM
EXECUTION; (III) THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM; OR
(IV) THAT THE VENUE FOR THE ACTION IS IN ANY WAY IMPROPER.
Section 17. Severability of Provisions.
     Any provision of this Agreement which is prohibited or determined by a
court of law to be unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 18. Execution in Counterparts.
     This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall constitute one and the
same Agreement.
Section 19. Headings.
     The Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
Section 20. Entire Agreement; Successors and Assigns.
     This Agreement, together with those other agreements referenced herein,
constitutes the entire agreement and understanding of the parties hereto with
respect to the matters and transactions contemplated hereby and supersedes all
prior agreements and understandings whatsoever relating to such matters and
transactions. This Agreement shall be binding upon and,

18



--------------------------------------------------------------------------------



 



subject to Section 15 above, shall inure to the benefit of the successors and
assigns of the parties hereto.
Section 21. Limitation on Duty of Pledgee in Respect of Collateral.
     Beyond the exercise of reasonable care in the custody thereof, Pledgee
shall have no duty as to any Pledged Collateral in its possession or control or
in the possession or control of any agent or bailee or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. Pledgee shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment substantially equal to that which it
accords its own property, and shall not be liable or responsible for any loss or
damage to any of the Pledged Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any agent or bailee selected by
Pledgee in good faith.
Section 22. Indemnification.
     Pledgor agrees to indemnify Pledgee, Intermediary and Servicer and hold
Pledgee, Intermediary and Servicer harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by Pledgee, Intermediary or Servicer arising out of or in connection
with its or Pledgor’s actions or failure to act under any of the Defeasance
Documents or in connection with any investigative, administrative or judicial
proceedings (whether or not Pledgee, Intermediary or Servicer shall be
designated a party thereto) relating to or arising out of this Agreement, the
Pledged Collateral or the other Defeasance Documents (including, without
limitation, any such proceeding by Pledgor against Pledgee, Intermediary or
Servicer or by Pledgee, Intermediary or Servicer against Pledgor); provided,
however, none of Pledgee, Intermediary or Servicer shall have the right to be
indemnified hereunder for its own negligence or willful misconduct as determined
by a court of competent jurisdiction. This Section 22 shall survive the
termination of this Agreement and the discharge of the obligations of the
Pledgor, its successors and assigns under this Agreement.
Section 23. Authority.
     Any Person executing this Agreement in a fiduciary or other representative
capacity represents that it has full power and authority to do so and that any
applicable or required court, partnership, corporate or other authority has been
duly and properly given and continues as of the date hereof.
Section 24. Insufficient Funds.
     If, at any time the funds available in the Pledged Collateral Account are
insufficient to satisfy all obligations then due under the Note or under any
other Defeasance Document, Pledgor shall, immediately upon receipt of written
notice, deposit into the Pledged Collateral Account, an amount sufficient to pay
the entire shortfall.
Section 25. Waiver of Trial by Jury
PLEDGOR, PLEDGEE, SERVICER AND INTERMEDIARY EACH HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,

19



--------------------------------------------------------------------------------



 



AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER MAY EXIST WITH REGARD TO THIS AGREEMENT OR ANY DOCUMENT
RELATED THERETO, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY PLEDGOR, PLEDGEE, SERVICER AND INTERMEDIARY, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH A RIGHT TO
TRIAL BY JURY WOULD OTHERWISE ACCRUE. PLEDGOR, PLEDGEE, SERVICER AND
INTERMEDIARY EACH IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 25 IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.
[NO FURTHER TEXT ON THIS PAGE]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Defeasance
Pledge and Security Agreement to be executed and delivered by its duly
authorized representative effective as of the date first above written.

                    PLEDGOR:
 
                WINSTON SPE LLC, a Virginia limited liability company
 
                By:   Winston Manager Corporation, a Virginia corporation, its
managing member
 
           
 
      By:   /s/ Brent V. West
 
           
 
      Name:   Brent V. West
 
      Title:   Vice President

 



--------------------------------------------------------------------------------



 



                    PLEDGEE:
 
                WELLS FARGO BANK, N.A. (f/k/a Norwest Bank Minnesota, National
Association), as trustee for the registered holders of DLJ Commercial Mortgage
Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG1
 
                By:   Wachovia Bank, National Association, a national banking
association, as successor to GE Capital Loan Services, Inc., as master servicer
 
           
 
      By:   /s/ D. Bryan Gregory
 
           
 
      Name:   D. Bryan Gregory
 
      Title:   Vice President
 
                SERVICER:
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as successor to GE Capital Loan Services, Inc., as master servicer
 
           
 
  By:   /s/ D. Bryan Gregory          
 
  Name:   D. Bryan Gregory
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



     Wells Fargo Bank, N.A., acting in its capacity as Securities Intermediary,
hereby acknowledges its agreement to be bound by the provisions set forth in
Sections 7, 8, 9, 16, 22, and 25 of this Agreement.

                WELLS FARGO BANK, N.A.,     a national banking association
 
       
 
  By:   /s/ Mark D. Petrasso
 
       
 
  Name:   Mark D. Petrasso
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Securities

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of Single Purpose Entity
          “Single Purpose Entity” means for the Successor Borrower, the single
purpose entity requirements outlined in its operating agreement, or for other
parties a business trust, corporation, limited partnership, or limited liability
company (for purposes of this definition, the “Entity”) which, at all times
since its formation and thereafter for so long as any of the Secured Obligations
remain outstanding and not discharged in full:
     (a) was and will be organized solely for the purpose of owning the Pledged
Collateral and performing and complying with the Defeasance Documents, and has
not and will not engage in any business unrelated to such purposes other than
other transactions by which such Entity becomes the successor borrower under one
or more defeased loans held by Pledgee (a “Defeasance Transaction”) and holding
pledged collateral relating thereto;
     (b) has not and will not have any assets other than cash, the Pledged
Collateral and pledged collateral held in connection with other Defeasance
Transactions;
     (c) has not and will not transfer, convey, grant, assign or pledge or
permit the transfer, conveyance, granting, assignment or pledge of any of
(i) the Pledged Collateral or any interest therein except as provided in the
Defeasance Documents or (ii) any of its assets or any interest therein except in
favor of Pledgee and subject to the defeasance documents with Pledgee relating
to other Defeasance Transactions;
     (d) has not and will not fail to correct any misunderstanding by a third
party regarding the separate identity of such Entity when such Entity is aware
of such misunderstanding;
     (e) has not permitted, cooperated with or sought involuntarily and will not
permit, cooperate with or seek involuntarily the occurrence of any
(i) bankruptcy, insolvency or reorganization petition or any relief under any
laws relating to the relief from debts or the protection of debtors generally;
(ii) the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official; or (iii) assignment for the benefit of
creditors with respect to any beneficiary, partner or member of the Entity;
     (f) has maintained and will maintain its accounts, books and records
separate from any other person or entity;
     (g) has maintained and will maintain its books, records, resolutions and
agreements as official records;
     (h) has not commingled and will not commingle its funds or assets with
those of any other person or entity;
     (i) has held and will hold its assets in its own name;
     (j) has conducted and will conduct its business in its name;

B-1



--------------------------------------------------------------------------------



 



     (k) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other person or entity;
     (l) has paid and will pay its own liabilities out of its own funds and
assets;
     (m) has observed and will observe all trust, partnership, corporate or
limited liability company formalities, as applicable;
     (n) has maintained and will maintain an arms-length relationship with its
affiliates;
     (o) has and will have no obligations other than the obligations under the
Defeasance Documents and in connection with other Defeasance Transactions;
     (p) has not and will not assume any contingent obligations;
     (q) has not acquired and will not acquire obligations or securities of its
beneficiaries, partners, members or shareholders (as the case may be);
     (r) has allocated and will allocate fairly and reasonably shared expenses
with any affiliates, including, shared office space, and uses separate
stationery, invoices and checks;
     (s) has not and will not pledge its assets for the benefit of any other
person or entity other than to Pledgee pursuant to the Defeasance Documents and
the defeasance documents for the other Defeasance Transactions;
     (t) has held and identified itself and will hold itself out and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other person or entity;
     (u) has not made and will not make loans to any other person or entity;
     (v) has not and will not identify its beneficiaries, partners, members or
shareholders (as the case may be), or any affiliates of any of them as a
division or part of it;
     (w) has not entered and will not enter into or be a party to, any
transaction other than (i) the transactions described in the Defeasance
Documents and (ii) other Defeasance Transactions;
     (x) has paid and will pay the salaries of its own employees from its own
funds;
     (y) has maintained and will maintain adequate capital in light of its
contemplated business operations;
     (z) if such Entity is a limited liability company or limited partnership,
then such Entity shall continue (and not dissolve) for so long as a solvent
member or partner, as applicable, exists, and such Entity’s organizational
documents shall so provide;
     (aa) has incorporated these Single Purpose Entity provisions, or materially
similar provisions (as determined by Pledgee), into its organizational documents
together with a

B-2



--------------------------------------------------------------------------------



 



provision requiring the prior written consent of the Pledgee to change, waive or
amend any of such provisions for so long as the Secured Obligations remain
outstanding; and
     (bb) will conduct its business so that the assumptions made with respect to
such Entity in any “substantive non-consolidation” opinion letter delivered in
connection with the assignment and assumption described hereunder will continue
to be true and correct in all respects.
In addition to the foregoing, for so long as any of the Secured Obligations
remain outstanding and not discharged in full, such Entity will have an
independent trustee, director or manager, or a trustee, general partner or
manager that is a corporation that has among its directors an independent
director, and the organizational documents for such Entity will provide that,
without the unanimous consent of all trustees, managers, partners, or directors,
including such independent trustee, director or manager, no person shall have
authority on behalf of such Entity to:
     (a) seek the dissolution or winding up, in whole or in part, of such
Entity;
     (b) merge into or consolidate with any person or entity or dissolve,
terminate or liquidate, in whole or in part, transfer or otherwise dispose of
all or substantially all of its assets or change its legal structure;
     (c) file a voluntary petition or otherwise initiate proceedings to have
such Entity adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against such Entity, or file a petition
seeking or consenting to reorganization or relief of such Entity as debtor under
any applicable federal or state law relating to bankruptcy, insolvency, or other
relief for debtors with respect to such Entity; or seek or consent to the
appointment of any trustee, receiver, conservator, assignee, sequestrator,
custodian, liquidator (or other similar official) of such Entity or of all or
any substantial part of the properties and assets of such Entity, or make any
general assignment for the benefit of creditors of such Entity, or admit in
writing the inability of such Entity to pay its debts generally as they become
due or declare or effect a moratorium on such Entity’s debts or take any action
in furtherance of any such action; or
     (d) amend, modify or alter such provisions of such Entity’s organizational
documents.
In addition to the foregoing, for so long as any of the Secured Obligations
remains outstanding and not discharged in full, the organizational documents for
such Entity shall provide that no trustee, manager, general partner or director
of such entity shall have authority to take any action in items (i) through
(iv) above without the written consent of the holder of the Defeasance
Documents.
For purposes of this definition, the term “independent” shall mean, with respect
to any individual director, trustee, managing member or general partner, not
being at the time of appointment as such director, trustee, managing member or
general partner of any Entity, at any time after such appointment, or at any
time in the five (5) years preceding such appointment (a) a direct or indirect
legal or beneficial owner of such Entity or any such of its affiliates, (b) a
creditor,

B-3



--------------------------------------------------------------------------------



 



supplier, employee, officer, manager or contractor of such Entity or any of its
affiliates, (c) a person who controls such Entity or any of its affiliates, or
(d) a member of the immediate family of a person described in (a), (b) or
(c) above.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
The following constitute the “Mortgage”:
“Atlanta Mortgage”: That certain Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement, dated as of the date of the Note, executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in Fulton County, Georgia and
described in said Atlanta Mortgage (the “Atlanta Property”).
“AZ Mortgage”: That certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date of the Note,
executed by Pledgor in favor of Original Lender granting to Original Lender,
among other things, a lien on the real property located in Maricopa County,
Arizona and described in said AZ Mortgage (the “AZ Property”).
“Charlotte Mortgage”: That certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the date of the Note,
executed by Pledgor in favor of Original Lender granting to Original Lender,
among other things, a lien on the real property located in Mecklenburg County,
North Carolina and described in said Charlotte Mortgage (the “Charlotte
Property”).
“Duluth Mortgage”: That certain Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement, dated as of the date of the Note, executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in Gwinnett County, Georgia and
described in said Duluth Mortgage (the “Duluth Property”).
“FL Mortgage”: That certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the date of the Note, executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in Orange County, Florida and
described in said FL Mortgage (the “FL Property”).
“MA Mortgage”: That certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the date of the Note, executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in West Springfield County,
Massachusetts and described in said MA Mortgage (the “MA Property”).
“MI Mortgage”: That certain Mortgage, dated as of the date of the Note, executed
by Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in Washtenaw County, Michigan and
described in said MI Mortgage (the “MI Property”).
“NC Mortgages”: That certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date of the Note (the “NC
1 Mortgage”), and that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date of the Note (the “NC
2 Mortgage”, together with the NC 1 Mortgage, the “NC Mortgages”), executed by
Pledgor in favor of Original Lender granting to Original Lender,

B-5



--------------------------------------------------------------------------------



 



among other things, a lien on the real properties located in Wake County, North
Carolina and described in said NC Mortgages (the “NC Property”).
“Mortgage”: Collectively, the Atlanta Mortgage, the AZ Mortgage, the Charlotte
Mortgage, the Duluth Mortgage, the FL Mortgage, the MA Mortgage, the MI
Mortgage, the NC Mortgages, the NY Mortgage, the SC Mortgages, the TX Mortgage
and the Wilmington Mortgage.
“NY Mortgage”: That certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the date of the Note, executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real property located in Westchester County, New York and
described in said NY Mortgage (the “NY Real Property”).
“SC Mortgages”: That certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the date of the Note (the “SC 1
Mortgage”), and that certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the date of the Note (the “SC 2
Mortgage, together with the SC 1 Mortgage, the “SC Mortgages”), executed by
Pledgor in favor of Original Lender granting to Original Lender, among other
things, a lien on the real properties located in Charleston County, South
Carolina and described in said SC Mortgages (the “SC Property”).
“TX Mortgage”: That certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date of the Note,
executed by Pledgor in favor of Original Lender granting to Original Lender,
among other things, a lien on the real property located in Harris County, Texas
and described in said TX Mortgage (the “TX Property”).
“Wilmington Mortgage”: That certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the date of the Note,
executed by Pledgor in favor of Original Lender granting to Original Lender,
among other things, a lien on the real property located in New Hanover County,
North Carolina and described in said Wilmington Mortgage (the “Wilmington
Property”).

B-6



--------------------------------------------------------------------------------



 



Exhibit D
The following constitute the “Collateral Documents”:
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “Atlanta ALR”), and certain UCC Financing Statements (the “Atlanta
Financing Statements”; together with the Atlanta ALR the “Atlanta Collateral
Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “AZ ALR”), and certain UCC Financing Statements (the “AZ Financing
Statements”; together with the AZ ALR the “AZ Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “Charlotte ALR”), and certain UCC Financing Statements (the “Charlotte
Financing Statements”; together with the Charlotte ALR the “Charlotte Collateral
Documents”).
“Collateral Documents”: Collectively, the Atlanta Collateral Documents, the AZ
Collateral Documents, the Charlotte Collateral Documents, the Duluth Collateral
Documents, the FL Collateral Documents, the MA Collateral Documents, the MI
Collateral Documents, the NC Collateral Documents, the NY Collateral Documents,
the SC Collateral Documents, the TX Collateral Documents and the Wilmington
Collateral Documents.
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “Duluth ALR”), and certain UCC Financing Statements (the “Duluth Financing
Statements”; together with the Duluth ALR the “Duluth Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “Fl ALR”), and certain UCC Financing Statements (the “FL Financing
Statements”; together with the FL ALR the “FL Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “MA ALR”), and certain UCC Financing Statements (the “MA Financing
Statements”; together with the MA ALR the “MA Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “MI ALR”), and certain UCC Financing Statements (the “MI Financing
Statements”; together with the MI ALR the “MI Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “NC ALR”), and certain UCC Financing Statements (the “NC Financing
Statements”; together with the NC ALR the “NC Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “NY ALR”), and certain UCC Financing Statements (the “NY Financing
Statements”; together with the NY ALR, the “NY Collateral Documents”).

B-7



--------------------------------------------------------------------------------



 



That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “SC ALR”), and certain UCC Financing Statements (the “SC Financing
Statements”; together with the SC ALR the “SC Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “TX ALR”), and certain UCC Financing Statements (the “TX Financing
Statements”; together with the TX ALR the “TX Collateral Documents”).
That separate Assignment of Leases and Rents, dated as of the date of the Note
(the “Wilmington ALR”), and certain UCC Financing Statements (the “Wilmington
Financing Statements”; together with the Wilmington ALR the “Wilmington
Collateral Documents”).

B-8